Citation Nr: 9935920	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  97-16 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active service from May 1967 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Reno, Nevada, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

This issue was previously before the Board in August 1998, 
but was remanded for further development.  It has now been 
returned to the Board for additional review.  


FINDINGS OF FACT

1.  The veteran's active service included nine months of duty 
in South Vietnam.  

2.  The veteran did not engage in combat with the enemy.

3.  Two of the veteran's claimed stressors have been 
corroborated by information from the U.S. Armed Services 
Center for Research of Unit Records. 

4.  The veteran has a current diagnosis of PTSD, which cites 
the 2 stressors claimed by the veteran that have been 
verified by sufficient corroborative evidence.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred due to active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has developed PTSD as a result 
of his experiences during military service in Vietnam.  He 
believes that he was exposed to several stressors which were 
sufficient to cause his disability.  The veteran notes that 
he has being undergoing treatment for PTSD for several years, 
and that both VA and private doctors have attributed his PTSD 
to his experiences in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection for PTSD 
requires medical evidence diagnosing the condition, a link 
established by medical evidence between current symptoms and 
an inservice stressor, and credible supporting evidence that 
the claimed inservice stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).  See Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  This regulation contains 
recent changes as a result of the Cohen decision.  See 64 
Fed. Reg. 32807-08 (1999). 

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The veteran's DD 214 indicates that his military occupation 
specialty was a keypunch operator.  He had nine months and 
five days of foreign service.  His awards included the 
Vietnam Service Medal, and the Vietnam Campaign Medal.  There 
is no indication that the veteran was awarded the Combat 
Infrantryman Badge, or the Purple Heart.  

The earliest evidence of PTSD is contained in private 
treatment records dated December 1991.  The assessment was 
questionable delayed stress syndrome, Vietnam.  Private 
records from April 1994 reflect an evaluation of PTSD.  
September 1994 private records also show follow-up treatment 
for PTSD.  

The veteran submitted a statement in support of his claim in 
October 1994.  He said that he had been stationed at Long 
Binh, and provided the name of his unit.  The veteran stated 
that he worked as a keypunch operator in an air-conditioned 
room, but that every five days he was assigned to do 
perimeter guard duty.  He said that this was a frightening 
experience, and that he often heard gunfire.  His base was 
rocketed during the Tet offensive in 1970, which frightened 
everybody.  The base had casualties, but none in his company.  
Later, he said that a friend of his named N. S. was killed on 
the base in November 1969.  Additional stressful incidents 
were described.  Other statements concerning the veteran's 
claimed stressors were received in February 1995.  The 
veteran noted that a friend of his, N.S., had killed himself 
with a grenade while on guard duty.  He said that he 
witnessed firefights from a distance while on guard duty, but 
that he was not involved.  The RO supplied the information 
concerning these and other claimed stressors to the ESG, and 
requested information that would tend to confirm or deny 
whether or not the stressors occurred.  

A reply was received from the U.S. Armed Services Center for 
Research of Unit Records in February 1996.  It was noted that 
the base at which the veteran's unit was stationed was 
subjected to rocket attacks during the Tet offensive in 1970.  
Furthermore, the records also confirmed that a soldier named 
N.S. who was in the veteran's company had died in November 
1969 as the result of a non-hostile grenade incident.  
Finally, the U.S. Armed Services Center for Research of Unit 
Records noted that most Vietnam veterans had performed guard 
duty, but that this could rarely be verified by military 
records.  There was no further confirmation concerning any of 
the veteran's other reported stressors.  

February 1996 records from a Vet Center show that the veteran 
said he was stationed at Long Binh.  He stated that his 
activities in the war zone included serving as a perimeter 
guard every fifth day.  He heard gunfire and anticipated 
engagements.  The veteran stated that he was frequently 
exposed to hostile fire.  He had witnessed the unloading of 
wounded on the base, and reported that a rocket had landed 
near his bunker while serving as a perimeter guard.  He did 
not fire his weapon at the enemy.  The veteran said that N.S. 
had bunked next to him, and had committed suicide.  The 
troubling aspects of his war experiences included the loss of 
his friend to suicide, watching casualties be unloaded, 
participating in a firefight with an enemy sapper, and rocket 
attacks.  Following examination, the assessment was PTSD, 
with intrusive thoughts of a comrade committing suicide and 
seeing comrades brought in wounded.  

An August 1996 letter from the veteran's private doctor 
states that he has treated the veteran since 1987 for 
disabilities that include PTSD.  The veteran had also been 
receiving treatment for half a decade from the VA for PTSD.  
The examiner stated that the veteran's PTSD could be directly 
related historically to his service during the Vietnam War.  

VA treatment records dated from 1996 to 1998 show that the 
veteran was under treatment for a psychiatric disability.  
July 1997 records contain a diagnosis of PTSD.  

VA records from a counselor dated June 1998 state that the 
veteran served nine months with HHQ/14th HICCV, Long Binh.  
He was noted to have performed guard duty in service, and to 
have been in a rocket attack.  The diagnoses were PTSD, 
chronic, delayed.  Additional VA counseling records from 
December 1998 also contain a diagnosis of PTSD.  

An October 1998 statement from one of the veteran's private 
doctors indicates that the veteran was suffering with 
symptoms consistent with PTSD complicated by depression and 
anxiety secondary to his experiences in Vietnam.  He was 
noted to have been receiving treatment for this disability 
for many years.  

An October 1998 statement from another private doctor says 
that it was his opinion along with the opinion of multiple 
psychiatrists and psychologists that the veteran has PTSD.  
The veteran had been involved in long-term psychological care 
for his PTSD.  

The veteran was afforded a VA psychiatric examination in May 
1999.  The veteran was noted to have served in Vietnam in 
1969 and 1970 for a total of nine months.  He was a keypunch 
operator and a perimeter guard.  The veteran stated that he 
was not exposed to combat except for a few instances.  He 
indicated that his base was exposed to several rocket 
attacks, and that this had caused confusion and fear.  The 
most traumatic event was the suicide of his close friend.  He 
said that he knew something was wrong, and that his friend 
was very depressed.  The veteran tried to talk his friend 
into getting help, but he eventually killed himself with a 
grenade from a grenade launcher.  Following the examination, 
the impression was PTSD.  The examiner stated that the 
veteran's history and mental status examination were 
consistent with the diagnosis of PTSD.  

Initially, the Board finds that the veteran has submitted 
evidence of a well grounded claim for entitlement to service 
connection for PTSD.  The veteran has submitted numerous 
diagnoses of PTSD, he has described two stressors that were 
verified by the U.S. Armed Services Center for Research of 
Unit Records, and his examiners have related this disability 
to his experiences in Vietnam.  See Cohen, 10 Vet. App. at 
136-137.  

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether or not the 
veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  In this case, while his statements regarding 
rocket attacks and the death of N.S. have been corroborated, 
there has been no verification that he was engaged in combat.  
No claim of combat involvement has been corroborated by 
another source and his military occupational specialty of 
keypunch operator would not ordinarily expose him to combat 
action.  Therefore, the Board finds that the preponderance of 
the evidence is against a finding that the veteran 
participated in combat.  

The Board finds that while the veteran was not engaged in 
combat with the enemy, the evidence still supports 
entitlement to service connection for PTSD.  Service 
connection for PTSD may still be granted when there is 
medical evidence diagnosing the condition, a link established 
by medical evidence between current symptoms and an inservice 
stressor, and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f).  In this 
case, two of the stressors that have consistently been 
provided by the veteran include being subjected to rocket 
attacks at his base and the suicide of N.S.  These events 
were verified by the U.S. Armed Services Center for Research 
of Unit Records in February 1996.  The veteran's medical 
records contain numerous diagnoses of PTSD from both VA and 
private sources.  However, the February 1996 records from the 
Vet Center, and the May 1999 VA examination report both 
specifically refer to the two confirmed stressors in their 
reports, and both reach a diagnosis of PTSD.  As a matter of 
fact, the only two stressors considered by the May 1999 VA 
examination in reaching the diagnosis of PTSD were the two 
that had been confirmed.  It is apparent that the examiner 
felt that the claimed stressors were sufficient to 
precipitate the onset of PTSD.  Therefore, as the veteran has 
a diagnosis of PTSD, as there is a link established by 
medical opinion between the veteran's current symptoms and 
two inservice stressors, and as there is credible supporting 
evidence from the U.S. Armed Services Center for Research of 
Unit Records that these stressors occurred, entitlement to 
service connection for PTSD is granted.  

In reaching this decision, the Board notes that while the 
veteran's claim was not readjudicated under the provisions of 
the recent amendment to 38 C.F.R. § 3.304(f), in light of 
this favorable decision, he is not prejudiced by this 
oversight.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to service connection for PTSD granted.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

